DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claim Rejections - 35 USC § 103
Claims 1-7 stand rejected under 35 U.S.C. 103 as being unpatentable over either JUN et al. (US 2015/0159083) or LEE et al. (US 2018/0375046) in view of UNG et al. (Dalton Trans., 2013, 42, 12606) and YOON (US 2018/0138434) as set forth in the last office action and reiterated below.
	Claim 1: Jun and Lee each teach InZnP quantum dot made from indium acetate, zinc acetate and tris(trimethylsilyl)phosphine (Jun, para. 0093; Lee, para. 0134-0138). Neither Jun nor Lee suggests doping the InZnP quantum dot with Mn. Ung teaches Eu-doped InZnP/ZnS quantum dots (abstract). Yoon teaches Eu and Mn as equivalent dopants for InP/ZnS quantum dots (para. 0039). As Yoon teaches Eu- or Mn-doped InP/ZnS quantum dots and Ung teaches Mn-doped InZnP quantum dots, the POSITA, upon reading Ung and Yoon, would have found it obvious or desirable to expand the Eu-doped InZnP quantum dots of Ung to include Mn-doped InZnP as Yoon teaches Mn and Eu are functionally equivalent dopants.
	Claim 2: Ung teaches a doping level in the range of 2-5% (Ung, page 12609,1st paragraph), which is well within the claimed range of 0.1 to 20 wt%.
	Claims 3-5: The stroke shift, the photoluminescence peak wavelength of the doped InZnP quantum dot are expected to be larger than those of the undoped; and the FWHM is expected to be smaller, which is well known in the art. 
	Claim 6: Jun teaches injecting octadecene with the indium acetate and zinc acetate (para. 0093) prior to injection of the tris(trimethylsilyl)phosphine. However, claim 6 is a product-by-process claim. how the product is made is given no patentable weight unless Applicant can show the different order of the process steps makes a difference in the resulted product.
	Claim 7: The doping is performed by injecting manganese oleate into a reactor containing the InZnP quantum dot and gradually raising the temperature from 80 to 120°C (Ung, page 12606, right column).

Response to Arguments
Applicant alleges that “Ung is completely silent on doping InP based quantum dots, which is one of the most typical III-V quantum dots, with Mn2+”, citing page 12606, first paragraph of Ung as support for such allegation.  The cited description is Ung’s discussion of what has been known in the art prior to Ung’s discovery which is disclosed in the article, i.e. Eu-doped InZnP.  Perhaps Ung does not teach Mn-doped InZnP, and that was in 2013 when Ung’s article was published.  In 2018, Yoon came along and discovered that both rare earth elements (Eu, Er, Tb, Tm or Dy) and transition metal elements (Mn, Cu, or Ag) can be suitably used as dopant for both II-VI and III-V semiconductor quantum dots (i.e. nanocrystals).  As pointed out by Applicant, the most common III-V quantum dot is InP, and as known in the art, the most common II-VI quantum dot is ZnS and Yoon exemplifies InP/ZnS as one of the desired semiconductor to be doped (Yoon, para 0039).  As Ung shows that one can take Zn from II-VI semiconductor and combining it with the III-V, namely InP, quantum dot to make In(Zn)P/ZnS and doping it with Eu, and as Yoon teaches that InP/ZnS can be doped with either a rare earth element or one of the transition metals Mn, Cu, Ag (Yoon, para. 0039), it would have been obvious to the POSITA who starts with Eu:InZnP/ZnS of Ung to replace the rare earth element taught by Ung, which is Eu, with one of the three transition metals exemplified in Yoon, namely, Mn, Cu or Ag, as Yoon has stated that they are all equivalently suitable.  The replacement list exemplified in Yoon includes only three elements and the first element happens to be Mn.   So, it would have been extremely obvious for the POSITA to substitute Eu of Ung with Mn if a transition metal is desired over  a rare earth element as a dopant.  Thus, contrary Applicant’s contention that it would not have been so obvious because there are “numerous” types of quantum dots and dopants disclosed in Yoon, the list is far from exhaustive.  The determination for which quantum dot(s) and dopant(s) to be chosen would have been quite obvious because in terms of material quantum dots, the commonality that can be found in both Ung and Yoon is quantum dots of In(Zn)P/ZnS (which is the only one disclosed in Ung)  and InP/ZnS (Yoon, para. 0039); and the only rare earth element disclosed in Ung is Eu, and there are only three transition metals that can be substituted for rare earth element as dopant exemplified in Yoon are Mn, Cu or Ag, of which Mn takes the first position.  
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 30, 2022